Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 2/3/2022
Claims 6 and 16 have been cancelled
Claims 1-5, 7-15 and 17-20 have been submitted for examination
Claims  1-5, 7-15 and 17-20 have been allowed
Allowable Subject Matter
1.	Claims   1-5, 7-15 and 17-20  allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a memory device integrated in a memory module or system to disable one or more data bits, nibbles or bytes of the memory device., The memory device can be further configured to disable error or redundancy checking associated with the disabled data bits, nibbles or bytes, to mask errors associated with the disabled data bits, nibbles or bytes, and/or to suppress the refresh of portions of a memory array associated with the disabled data bits, nibbles or bytes.

The prior art of record for example lee teaches memory module is configured to communicate with a memory controller. The memory module comprises DDR DRAM devices arranged in multiple ranks each of the same width as the memory module, and a module controller configured to receive and register input control signals for a read or write operation from the memory controller and to output registered address and control signals. The registered address and control signals selects one of the multiple ranks to perform the read or write operation. The 

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A memory device comprising: a memory array; an input/output circuit coupled to the memory array and configured to input or output a plurality of data nibbles based on a plurality of data strobe signals; [[and]] a data path disable circuit coupled to the input/output circuit, wherein the data path disable circuit is configured to disable one or more of the plurality of data nibbles based on one or more data path disable signals; and an error controller, and wherein the error controller is configured to generate a cyclic redundancy check (CRC) code based on a plurality of data nibbles that exclude the disabled one or more data nibbles.”.

	Claims 2-5 and 7-11 depend from claim 1, are also allowable.
	Claims 12 and 19 are allowable for the same reasons as per Claim 1.
	Claims 13-15 and 17-18 depend from claim 12, are also allowable.
	Claim 20 depends from claim 19, is also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112